Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-13 and 16-18) in the reply filed on March 25, 2021 is acknowledged. Non-elected claims 14-15 and 19-20 are withdrawn from further consideration. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising” and “said”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
in situ derivatization” lacks antecedent basis. On line 4 of claim 1, the phrase “the biological sample” lacks antecedent basis since on line 2 of claim 1, an aqueous sample is recited. On line 5 of claim 1, the phrases “the presence” and “the range” lack antecedent basis. On line 6 of claim 1, the phrase “the conversion” lacks antecedent basis. On line 6 of claim 1, the phrase “amine and/or hydroxyl moieties of said biogenic amine or metabolite thereof” is indefinite since it is not clear that the “metabolite” of the biogenic amine contains amine and/or hydroxyl moieties.  A metabolite of a biogenic amine does not necessarily have to contain an amine group and/or a hydroxyl group. In addition, it is not clear that the biogenic amine itself contains a hydroxyl group. Therefore, claim 1 should positively recite that each of the biogenic amine, the precursor and the metabolite thereof contain amine and/or hydroxyl moieties. On line 8 of claim 1, the phrase “the reaction mixture” lacks antecedent basis. On lines 9-10 of claim 1, the phrase “the carbodiimide-mediated derivatization” lacks antecedent basis. On line 10 of claim 1, the phrase “carboxylic acid moieties of a biogenic amine, precursor or metabolite thereof” is indefinite since it is not clear that the biogenic amine, the precursor or the metabolite thereof contains carboxylic acid moieties as this has not been positively recited in the claim. Claim 1 should positively recite that each of the biogenic amine, the precursor and the metabolite thereof contain carboxylic acid moieties. Also, on line 10 of claim 1, the phrase “a biogenic amine, precursor or metabolite thereof” should be changed to –the biogenic amine, precursor or metabolite thereof—in order to refer to the biogenic amine, precursor or metabolite thereof recited earlier in the preamble of the claim. Claim 1 is indefinite since it recites a two-part derivatization of a biogenic amine, precursor or metabolite thereof, wherein the first part of the derivatization comprises derivatizing amine and/or hydroxyl moieties in the biogenic amine, precursor or metabolite thereof, and the second part of the derivatization comprises derivatizing and carboxylic acid moieties. Therefore, the method would not work on biogenic amines, precursors or metabolites thereof that lack either of amine and/or hydroxyl moieties or carboxylic acid moieties. For this reason, the biogenic amine, precursor or metabolite thereof recited in claim 1 should be recited as positively containing each of amine and/or hydroxyl moieties that can undergo derivatization in step (i) of the method and carboxylic acid moieties that can undergo derivatization in step (ii) of the method. 
On line 2 of claim 4, the phrase “the range” lacks antecedent basis. 
Claim 5 is indefinite since it is not clear when in the method that the internal standard is added to the sample. Is the internal standard added to the sample prior to performing step (i) of the method?
On line 2 of claim 6, the phrase “(biological) sample” lacks antecedent basis and is indefinite since it is not clear whether the word in parentheses is a part of the claimed invention. 
	On line 2 of claim 7, the phrase “the carbodiimide” should be changed to –the carbodiimide compound” so as to use the same terminology as recited in claim 1. On line 2 of claim 7, the phrase “the primary amine-containing compound” lacks antecedent basis since claim 1 recites an “electrophilic amine-containing compound”. On line 3 of claim 7, the phrase “the reaction mixture obtained in step (i)” lacks antecedent basis. 
	Claim 8 is indefinite since it is not clear what the recited TFEA and EDC are added to in step (ii). Are the TFEA and EDC added to the reaction mixture obtained in step (i)? 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record teaches or fairly suggests a method for in situ derivatization of a biogenic amine, a precursor or a metabolite thereof, wherein the biogenic amine, precursor or metabolite thereof contain both amine and/or hydroxyl moieties and carboxylic acid moieties, comprising the steps of (i) contacting a sample containing a biogenic amine, a precursor or a metabolite thereof with a propionic anhydride/acetonitrile solution containing a phosphate buffer having a pH of 7.0 to 9.0 to form a reaction mixture and allow a conversion of amine and/or hydroxyl moieties in the biogenic amine, precursor or metabolite thereof to form a propionyl derivative of the biogenic amine, precursor or metabolite thereof, followed by (ii) adding a carbodiimide compound and an electrophilic amine-containing compound to the reaction mixture formed in step (i), and allowing a carbodiimide-mediated conversion of carboxylic acid moieties in the biogenic amine, precursor or metabolite thereof. The closest prior art to Bourgogne et al 
Claims 2-13 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Zhang et al who teach of a method for derivatizing dopamine in a sample by combining the sample with propionic anhydride/acetonitrile; Huang et al who teach of a method for extracting, derivatizing and quantifying an analyte in a sample; Jacobson et al who 


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        April 13, 2021